COXE, District Judge.
Inasmuch as the res was properly attached, this court has complete jurisdiction to adjudicate the supply claims. And by section 26 of title 2 of the National Prohibition Act (27 USCA § 40), the liens based on these claims are fully preserved in the event of seizure for liquor violations. I can see no good reason, therefore, why the two suits should not proceed to decree and sale. The government will be adequately protected if confined to the surplus after the supply liens are paid. The intervening petitions may be filed only as claims against the proceeds, and shall not be permitted to interfere with the decrees on the supply claims, or the sale of the vessel thereunder.